United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Quarterly period ended April 2, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-2382 MTS SYSTEMS CORPORATION (Exact name of Registrant as specified in its charter) MINNESOTA 41-0908057 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14000 Technology Drive, Eden Prairie, MN55344 (Address of principal executive offices)(Zip Code) Registrant’s telephone number: (952) 937-4000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filerxNon-accelerated fileroSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): o Yes xNo The number of shares outstanding of the Registrant’s common stock as of May 3, 2011 was15,600,032 shares. MTS SYSTEMS CORPORATION REPORT ON FORM 10-Q FOR THE THREE AND SIX FISCAL MONTHS ENDED APRIL 2, 2011 INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Balance Sheets as of April 2, 2011 and October 2, 2010 2 Consolidated Statements of Income for the Three and Six Fiscal Months Ended April 2, 2011 and April 3, 2010 3 Consolidated Statements of Cash Flows for the Three and Six Fiscal Months Ended April 2, 2011 and April 3, 2010 4 Condensed Notes to Consolidated Financial Statements 5 - 16 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 - 31 Item 3.Quantitative and Qualitative Disclosures AboutMarket Risk 31 - 32 Item 4.Controls and Procedures 32 PART II –OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 - 33 Item 6. Exhibits 33 SIGNATURES 34 1 Index PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements MTS SYSTEMS CORPORATION Consolidated Balance Sheets (unaudited - in thousands, except per share data) April2, October2, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances for doubtful accounts of $1,301 and $1,358 respectively Unbilled accounts receivable Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Deferred income taxes Total Assets $ $ LIABILITIES AND SHAREHOLDERS' INVESTMENT Current Liabilities: Short-term borrowings $ $ Accounts payable Accrued payroll and related costs Advance payments from customers Accrued warranty costs Accrued income taxes Deferred income taxes Other accrued liabilities Total current liabilities Deferred income taxes Non-current accrued income taxes Pension benefit plan Other long-term liabilities Total Liabilities Shareholders' Investment: Common stock, $.25 par; 64,000 shares authorized: 15,548 and 15,264 shares issued and outstanding, respectively Retained earnings Accumulated other comprehensive income Total Shareholders' Investment Total Liabilities and Shareholders' Investment $ $ The accompanying condensed notes to consolidated financial statements are an integral part of these statements. 2 Index MTS SYSTEMS CORPORATION Consolidated Statements of Income (unaudited - in thousands, except per share data) Three Fiscal Months Ended Six Fiscal Months Ended April2, April3, April2, April3, Revenue: Product $ Service Total revenue Cost of sales: Product Service Total cost of sales Gross profit Operating expenses: Selling and marketing General and administrative Research and development Total operating expenses Income from operations Interest expense ) Interest income 61 56 Other income (expense), net 60 (4 ) ) Income before income taxes Provision for income taxes Net income $ Earnings per share: Basic- Earnings per share $ Weighted average number of common shares outstanding - basic Diluted- Earnings per share $ Weighted average number of common shares outstanding - diluted The accompanying condensed notes to consolidated financial statements are an integral part of these statements. 3 Index MTS SYSTEMS CORPORATION Consolidated Statements of Cash Flows (unaudited - in thousands) Six Fiscal Months Ended April2, April3, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation Net periodic pension benefit cost Depreciation and amortization Deferred income taxes Bad debt provision ) Changes in operating assets and liabilities: Accounts and unbilled contracts receivable ) Inventories ) Prepaid expenses ) ) Accounts payable Accrued payroll and related costs ) Advance payments from customers Accrued warranty costs ) ) Other assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchase of business - ) Net cash used in investing activities ) ) Cash flows from financing activities: Net (repayments) receipts under short-term borrowings (7 ) 84 Cash dividends ) ) Proceeds from exercise of stock options and employee stock purchase plan Payments to purchase and retire common stock - ) Net cash provided by (used in) financing activities ) Effect of exchange rate on changes in cash ) Net increase in cash and cash equivalents Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for - Interest $ $ Income taxes $ $ The accompanying condensed notes to consolidated financial statements are an integral part of these statements. 4 Index MTS SYSTEMS CORPORATION CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of Presentation The consolidated financial statements include the accounts of MTS Systems Corporation and its wholly owned subsidiaries (the “Company”). All significant intercompany balances and transactions have been eliminated. The interim consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The information furnished in these consolidated financial statements includes normal recurring adjustments and reflects all adjustments which are, in the opinion of management, necessary for a fair presentation of such financial statements. The consolidated financial statements are prepared in accordance with U.S. generally accepted accounting principles (“GAAP”), which require the Company to make estimates and assumptions that affect amounts reported. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to SEC rules and regulations. The accompanying consolidated financial statements of the Company should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended October 2, 2010 filed with the SEC. Interim results of operations for the three and six-month fiscal periods ended April 2, 2011 are not necessarily indicative of the results to be expected for the full year. Summary of Significant Accounting Policies The Company believes that of its significant accounting policies, the following are particularly important to the portrayal of the Company’s results of operations and financial position and may require the application of a higher level of judgment by the Company’s management and, as a result, are subject to an inherent degree of uncertainty. Revenue Recognition.The Company recognizes revenue on a sales arrangement when it is realized or realizable and earned, which occurs when all of the following criteria have been met: persuasive evidence of an arrangement exists; delivery and title transfer has occurred or services have been rendered; the sales price is fixed and determinable; collectibility is reasonably assured; and all significant obligations to the customer have been fulfilled. Orders that are manufactured and delivered in less than six months with routine installations and no special acceptance protocols may contain multiple elements for revenue recognition purposes. The Company considers each deliverable that provides value to the customer on a standalone basis a separable element. Separable elements in these arrangements may include the design and manufacture of hardware and essential software, installation services, training and/or post contract software maintenance and support. The Company initially allocates consideration to each separable element using the relative selling price method. Selling prices are determined by the Company based on either vendor-specific objective evidence (“VSOE”) (the actual selling prices of similar products and services sold on a standalone basis) or, in the absence of VSOE, the Company’s best estimate of the selling price. Factors considered by the Company in determining estimated selling prices for applicable elements generally include overall economic conditions, customer demand, costs incurred by the Company to provide the deliverable, as well as the Company’s historical pricing practices. Under these arrangements, revenue associated with each delivered element is recognized in an amount equal to the lesser of the consideration initially allocated to the delivered element or the amount for which payment is not deemed contingent upon future delivery of other elements in the arrangement. Under arrangements where special acceptance protocols exist, installation services and training are not considered separable. Accordingly, revenue for the entire arrangement is recognized upon the completion of installation, training and fulfillment of any other significant obligations specific to the terms of the arrangement. Arrangements that do not contain any separable elements are typically recognized when the products are shipped and title has transferred to the customer. Certain contractual arrangements require longer production periods, generally longer than six months (long-term contracts), and may contain non-routine installations and special acceptance protocols. These arrangements often include hardware and essential software, installation services, training and support. Long-term contractual arrangements involving essential software typically include significant production, modification, and customization. For long-term arrangements with essential software and all other long-term arrangements with complex installations and/or unusual acceptance protocols, revenue is recognized using the percentage-of-completion method, based on the cost incurred to-date relative to estimated total cost of the contract. Elements of an arrangement that do not separately fall within the scope of the percentage of completion method (e.g. training and post contract software maintenance and support) are recognized as the service is provided in amounts determined based on VSOE, or in the absence of VSOE, the Company’s best estimate of the selling price. 5 Index Under the terms of the Company’s long-term contracts, revenue recognized using the percentage-of-completion method may not, in certain circumstances, be invoiced until completion of contractual milestones, upon shipment of the equipment, or upon installation and acceptance by the customer. Unbilled amounts for these contracts appear in the Consolidated Balance Sheets as Unbilled Accounts Receivable. Revenue from arrangements for services such as maintenance, repair, consulting and technical support are recognized either as the service is performed or ratably over a defined contractual period for service maintenance contracts. Revenue from post contract software maintenance and support services is recognized ratably over the defined contractual period of the maintenance agreement. The Company’s sales arrangements typically do not include specific performance-, cancellation-, termination-, or refund-type provisions. In the event a customer cancels a contractual arrangement, the Company would typically be entitled to receive reimbursement from the customer for actual costs incurred under the arrangement plus a reasonable margin. Revenue is recorded net of taxes collected from customers that are remitted to governmental authorities, with the collected taxes recorded as current liabilities until remitted to the relevant government authority. Inventories.Inventories consist of material, labor and overhead costs and are stated at the lower of cost or market, determined under the first-in, first-out accounting method. Inventories at April 2, 2011 and October 2, 2010 were as follows: April2, 2011 October2, 2010 (expressed in thousands) Customer projects in various stages of completion $ $ Components, assemblies and parts Total $ $ Software Development Costs.The Company capitalizes certain software development costs related to software to be sold, leased, or otherwise marketed. Capitalized software development costs include purchased materials and services, salary and benefits of the Company’s development and technical support staff, and other costs associated with the development of new products and services. Software development costs are expensed as incurred until technological feasibility has been established, at which time future costs incurred are capitalized until the product is available for general release to the public. Based on the Company’s product development process, technological feasibility is generally established once product and detailed program designs have been completed, uncertainties related to high-risk development issues have been resolved through coding and testing, and the Company has established that the necessary skills, hardware, and software technology are available for production of the product. Once a software product is available for general release to the public, capitalized development costs associated with that product will begin to be amortized to cost of sales over the product’s estimated economic life, using the greater of straight-line or a method that results in cost recognition in future periods that is consistent with the anticipated timing of product revenue recognition. The Company’s capitalized software development costs are subject to an ongoing assessment of recoverability, which is impacted by estimates and assumptions of future revenues and expenses for these software products, as well as other factors such as changes in product technologies. Any portion of unamortized capitalized software development costs that are determined to be in excess of net realizable value will be expensed in the period such a determination is made. Amortization expense for software development costs for the three-month fiscal periods ended April 2, 2011 and April 3, 2010 was $0.4 million and $0.3 million respectively. Amortization expense for software development costs for the six-month fiscal periods ended April 2, 2011 and April 3, 2010 was $0.8 million and $0.7 million, respectively. See Note3 in the Condensed Notes to Consolidated Financial Statements for additional information on capitalized software development costs. Impairment of Long-Lived Assets.The Company reviews the carrying value of long-lived assets or asset groups, such as property and equipment and intangibles subject to amortization, when events or changes in circumstances such as market value, asset utilization, physical change, legal factors, or other matters indicate that the carrying value may not be recoverable. When this review indicates the carrying value of an asset or asset group exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset or asset group, the Company recognizes an asset impairment charge against operations. The amount of the impairment loss recorded is the amount by which the carrying value of the impaired asset or asset group exceeds its fair value. 6 Index Goodwill.Goodwill represents the excess of acquisition costs over the fair value of the net assets of businesses acquired. Goodwill is not amortized to income, but instead tested for impairment at least annually, during the fourth quarter of each fiscal year. Goodwill is also tested for impairment as changes in circumstances occur indicating that the carrying value may not be recoverable. Goodwill impairment testing first requires a comparison of the fair value of each reporting unit to the carrying value. If the carrying value of the reporting unit exceeds fair value, goodwill is considered impaired. Warranty Obligations.Sales of the Company’s products and systems are subject to limited warranty obligations that are included in customer contracts. For sales that include installation services, warranty obligations typically extend for a period of twelve to twenty-four months from the date of either shipment or acceptance. Product obligations typically extend for a period of twelve to twenty-four months from the date of purchase. Under the terms of these warranties, the Company is obligated to repair or replace any components or assemblies it deems defective due to workmanship or materials. The Company reserves the right to reject warranty claims where it determines that failure is due to normal wear, customer modifications, improper maintenance, or misuse. The Company records general warranty provisions based on an estimated warranty expense percentage applied to current period revenue. The percentage applied reflects historical warranty claims experience over the preceding twelve-month period. Both the experience percentage and the warranty liability are evaluated on an ongoing basis for adequacy. In addition, warranty provisions are also recognized for certain nonrecurring product claims that are individually significant. Warranty provisions and claims for the three and six-month fiscal periods ended April 2, 2011 and April 3, 2010 were as follows: Three Fiscal Months Ended Six Fiscal Months Ended April 2, April 3, April 2, April 3, (expressed in thousands) Beginning balance $ Warranty provisions Warranty claims ) Adjustments to preexisting warranties ) - - Currency translation ) 71 ) Ending balance $ Income Taxes.The Company records a tax provision for the anticipated tax consequences of the reported results of operations. Deferred tax assets and liabilities are measured using the currently enacted tax rates that apply to taxable income in effect for the years in which those deferred tax assets and liabilities are expected to be realized or settled. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. The Company believes it is more likely than not that forecasted income, including income that may be generated as a result of certain tax planning strategies, together with the tax effects of the deferred tax liabilities, will be sufficient to fully recover the remaining net realizable value of its deferred tax assets. In the event that all or part of the net deferred tax assets are determined not to be realizable in the future, an adjustment to the valuation allowance would be charged to earnings in the period such determination is made. In addition, the calculation of tax liabilities involves significant judgment in estimating the impact of uncertainties in the application of complex tax laws. Resolution of these uncertainties in a manner inconsistent with management’s expectations could have a material impact on the Company’s financial condition and operating results. See Note 11 in the Condensed Notes to Consolidated Financial Statements for additional information on income taxes. 2. Recent Accounting Pronouncements In October 2009, the FASB issued ASU 2009-14, Software (Topic 985) – “Certain Revenue Arrangements that Include Software Elements.” ASU 2009-14 changes the accounting model for revenue arrangements that include both tangible products and software elements. Specifically, tangible products containing software components and non-software components that function together to deliver the tangible product's essential functionality are excluded from the software revenue guidance in Accounting Standards Codification (“ASC”) Subtopic 985-605, “Software-Revenue Recognition.” In addition, ASU 2009-14 requires that hardware components of a tangible product containing software components be excluded from the software revenue guidance. The provisions of ASU 2009-14 are effective prospectively for revenue arrangements entered into or materially modified by the Company as of the beginning of the current fiscal year. The Company’s adoption of the provisions of ASU 2009-14 during the six-month fiscal period ended April 2, 2011 did not have a material impact on its consolidated financial statements. The Company incorporated the appropriate disclosure provisions of ASU 2009-14 upon adoption. 7 Index In October 2009, the FASB issued ASU 2009-13, “Revenue Recognition (Topic 605) - Multiple-Deliverable Revenue Arrangements.” ASU 2009-13 amends the criteria established in ASC 605-25, “Revenue Recognition – Multiple Element Arrangements,” for separating consideration in multiple-deliverable arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable. Specifically, the selling price used for each deliverable is based on: (a) vendor-specific objective evidence if available; (b) third-party evidence if vendor-specific objective evidence is not available; or (c) estimated selling price if neither vendor-specific objective evidence nor third-party evidence is available. In addition, ASU 2009-13 eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. Also, ASU 2009-13 significantly expands required disclosures related to a vendor's multiple-deliverable revenue arrangements. The provisions of ASU 2009-13 were effective prospectively for revenue arrangements entered into or materially modified by the Company as of the beginning of the current fiscal year. The Company’s adoption of the provisions of ASU 2009-13 during the six-month period ended April 2, 2011 did not have a material impact on its consolidated financial statements. The Company incorporated the appropriate disclosure provisions of ASU 2009-13 upon adoption. 3. Capital Assets Property and Equipment Property and equipment at April 2, 2011 and October 2, 2010 consist of the following: April2, October2, (expressed in thousands) Land and improvements $ $ Buildings and improvements Machinery and equipment Total Less accumulated depreciation ) ) Property and equipment, net $ $ Goodwill At April 2, 2011, $14.1 million and $1.6 million of goodwill was associated with the Test and Sensors segments, respectively. At October 2, 2010, $13.8 million and $1.6 million of goodwill was associated with the Test and Sensors segments, respectively. The increase in goodwill associated with the Test segment during the six-month fiscal period ended April 2, 2011 was due to currency translation. Other Intangible Assets Other intangible assets at April 2, 2011 and October 2, 2010 consist of the following: April 2, 2011 Weighted Average GrossCarrying Accumulated NetCarrying UsefulLife Amount Amortization Value (inYears) (expressed in thousands) Software development costs $ $ ) $ Patents ) Trademarks and trade names ) Non-compete agreements ) Land-use rights ) Total $ $ ) $ October 2, 2010 Weighted Average GrossCarrying Accumulated NetCarrying UsefulLife Amount Amortization Value (inYears) (expressed in thousands) Software development costs $ $ ) $ Patents ) Trademarks and trade names ) Non-compete agreements ) Land-use rights ) Total $ $ ) $ Amortization expense recognized during the three-month fiscal periods ended April 2, 2011 and April 3, 2010 was $0.8 million and $0.7 million, respectively. Amortization expense recognized during each of the six-month fiscal periods ended April 2, 2011 and April 3, 2010 was $1.6 million. 8 Index 4. Stock Purchases During the fourth quarter of fiscal year 2010, the Company entered into an accelerated share purchase agreement with an unrelated third party investment bank. This forward contract is indexed to, and potentially settled in, the Company’s common stock. This forward contract meets the requirements of ASC 815-40 to be classified as permanent equity. In connection with the agreement, the Company made an initial $25.0 million payment to the investment bank and immediately received approximately 0.9 million shares of its common stock. Effective as of the date of the initial stock purchase, the transaction was accounted for as a share retirement resulting in a reduction of common stock and retained earnings of $0.2 million and $24.8 million, respectively. As long as the forward contract continues to meet the requirements to be classified as permanent equity, the Company will not record future changes in its fair value. The contract continued to meet those requirements as of April 2, 2011 and the Company expects it will continue to meet those requirements through the settlement date. The agreement expires in the third quarter of fiscal year 2011, however the investment bank has the right to accelerate the end of the purchase period. Upon settlement of the contract, the Company will adjust common stock and retained earnings to reflect the final settlement amount. The specific number of shares that the Company will ultimately purchase under the accelerated share purchase agreement will be based on the volume weighted average price (“VWAP”) of the Company’s common stock during the purchase period, less an agreed upon discount, unless such discounted VWAP were to fall below a specified floor price, in which case the floor price would be in effect. Because the floor price exceeds the initial share purchase price in effect at the inception of the agreement, the Company will, at a minimum, be required to deliver, at its option, either approximately 126,000 additional shares of its common stock or $4.0 million to the investment bank in order to settle this loss position. The maximum amount of shares of common stock the Company can be required to issue to settle a loss position cannot exceed 2.7 million. At April 2, 2011, the Company’s VWAP exceeded the floor price. As a result, if the accelerated share purchase agreement had been settled on that date, the Company would have been required to deliver to the investment bank either approximately 223,000 shares of its common stock or $8.1 million. For every $1.00 increase in the Company’s VWAP, the settlement amount changes by approximately 20,000 shares of the Company’s common stock or $0.9 million. 5. Earnings Per Common Share Basic earnings per share are computed by dividing net earnings by the daily weighted average number of common shares outstanding during the applicable periods. Diluted earnings per share include the potentially dilutive effect of common shares issued in connection with outstanding stock-based compensation options and awards, using the treasury stock method. Under the treasury stock method, shares associated with certain stock options have been excluded from the diluted weighted average shares outstanding calculation because the exercise of those options would lead to a net reduction in common shares outstanding. As a result, stock options to acquire 0.3 million and 1.2 million weighted common shares have been excluded from diluted weighted shares outstanding for the three-month fiscal periods ended April 2, 2011 and April 3, 2010, respectively. Stock options to acquire 0.5 million and 1.2 million weighted common shares have been excluded from diluted weighted shares outstanding for the six-month fiscal periods ended April 2, 2011 and April 3, 2010, respectively. The potentially dilutive effect of common shares issued in connection with outstanding stock options is determined based on net income. A reconciliation of these amounts is as follows: Three Fiscal Months Ended Six Fiscal Months Ended April 2, April 3, April 2, April 3, (expressed in thousands, except per share data) Net income $ Weighted average common shares outstanding Dilutive potential common shares 64 51 Total diluted weighted shares outstanding Earnings per share: Basic $ Diluted $ 6. Business Segment Information The Company’s Chief Executive Officer and management regularly review financial information for the Company’s three discrete operating segments. Based on similarities in the economic characteristics, nature of products and services, production processes, type or class of customer served, method of distribution and regulatory environments, the operating segments have been aggregated for financial statement purposes and categorized into two reportable segments, “Test” and “Sensors.” The Test segment provides testing equipment, systems, and services to the ground vehicles, aerospace, and infrastructure markets. The Sensors segment provides high-performance position sensors for a variety of industrial and vehicular applications. 9 Index The accounting policies of the reportable segments are the same as those described in Note 1 to the Consolidated Financial Statements found in the Company’s Annual Report on Form 10-K for the fiscal year ended October 2, 2010. In evaluating each segment’s performance, management focuses on income from operations. This measure excludes interest income and expense, income taxes and other non-operating items. Corporate expenses, including costs associated with various support functions such as human resources, information technology, finance and accounting, and general and administrative costs, are allocated to the reportable segments primarily on the basis of revenue. Financial information by reportable segment for the three and six-month fiscal periods ended April 2, 2011 and April 3, 2010 was as follows: Three Fiscal Months Ended Six Fiscal Months Ended April 2, April 3, April 2, April 3, (expressed in thousands) Revenue by Segment: Test $ Sensors Total revenue $ Income from Operations by Segment: Test $ Sensors Total income from operations $ 7. Derivative Instruments and Hedging Activities The Company’s results of operations could be materially impacted by changes in foreign currency exchange rates, as well as interest rates on its floating rate indebtedness. In an effort to manage exposure to these risks, the Company periodically enters into forward and option currency exchange contracts, interest rate swaps and forward interest rate swaps. Because the market value of these hedging contracts is derived from current market rates, they are classified as derivative financial instruments. The Company does not use derivatives for speculative or trading purposes. The derivative contracts contain credit risk to the extent that the Company’s bank counterparties may be unable to meet the terms of the agreements. The amount of such credit risk is generally limited to the unrealized gains, if any, in such contracts. Such risk is minimized by limiting those counterparties to major financial institutions of high credit quality. For derivative instruments executed under master netting arrangements, the Company has the contractual right to offset fair value amounts recognized for the right to reclaim cash collateral with obligations to return cash collateral. The Company does not offset fair value amounts recognized on these derivative instruments. As of April 2, 2011, the Company does not have any foreign exchange contracts with credit-risk related contingent features. The Company’s currency exchange and interest rate swaps are designated as cash flow hedges and qualify as hedging instruments pursuant to ASC 815. The Company also has derivatives which are accounted for and reported under the guidance of ASC 830-20-10. Regardless of designation for accounting purposes, the Company believes that all of its derivative instruments are hedges of transactional risk exposures. The fair value of the Company’s outstanding designated and undesignated derivative assets and liabilities were reported in the April 2, 2011 and October 2, 2010 Consolidated Balance Sheet as follows: 10 Index April 2, 2011 PrepaidExpenses andOther OtherAccrued CurrentAssets Liabilities Designated hedge derivatives: (expressed in thousands) Foreign exchange cash flow hedges $
